 



EXHIBIT 10.6

EMPLOYMENT AGREEMENT

         AGREEMENT (“Agreement”), dated as of March 1, 2002, by and between CA
New Plan Management, Inc., a Delaware corporation (the “Company”) and Scott
MacDonald (“Executive”).

RECITAL

         The Company desires to employ Executive on the terms and conditions set
forth in this Agreement, and Executive desires to be so employed.

AGREEMENT

         IN CONSIDERATION of the premises and the mutual covenants set forth
below, the parties hereby agree as follows:

         1.     Employment. The Company hereby agrees to employ Executive and
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth.

         2.     Term. The period of employment of Executive by the Company
hereunder (the “Employment Period”) shall commence as of the date hereof (the
“Effective Date”) and shall continue through the third anniversary of the date
hereof. Thereafter, the Employment Period shall automatically be extended for
one (1) additional year unless either party shall provide notice of nonrenewal
not less than six (6) months prior to the date on which such extension would be
effective. The Employment Period may be sooner terminated by either party in
accordance with Section 6 of this Agreement. At the time Executive ceases to be
a full-time employee of the Company, the Executive agrees that he shall resign
from any positions Executive holds as a director, trustee or officer of New Plan
Excel Realty Trust, Inc., a Maryland corporation, and the parent corporation of
the Company (“New Plan”) and its subsidiaries and any entity in control of,
controlled by or under common control with New Plan or in which New Plan owns
any common or preferred stock or interest or any entity in control of,
controlled by or under common control with such entity (collectively, an
“Affiliate”) and as a member of any committee of the board of directors and the
board of trustees of New Plan and its Affiliates of which he is a member, if
any.

         3.     Position and Duties.

                           (a)      President and Chief Operating Officer. At
all times during the Employment Period, Executive shall serve as President and
Chief Operating Officer of New Plan. Executive shall have those powers and
duties normally associated with the position of President and Chief Operating
Officer and such other powers and duties as may be properly prescribed by the
Chief Executive Officer or the Board of Directors of New Plan (the “Board”),

 



--------------------------------------------------------------------------------



 



provided that such other powers and duties are consistent with Executive’s
position as President and Chief Operating Officer. Except as specifically set
forth in this section, Executive shall perform full-time services for New Plan
and its Affiliates and devote such time, attention and energies to the affairs
of New Plan and its Affiliates as are necessary to fully perform his duties
(other than absences due to illness or vacation) for New Plan and its
Affiliates. Notwithstanding the above, Executive shall be permitted, to the
extent such activities do not materially and adversely affect the ability of
Executive to fully perform his duties and responsibilities hereunder, to
(i) manage Executive’s personal, financial and legal affairs and (ii) serve on
civic or charitable boards or committees.

         4.     Place of Performance. The principal place of employment of
Executive shall be at New Plan’s regional office located in Houston, Texas. At a
date mutually agreed during the Employment Period, the Executive’s principal
place of employment shall change to New Plan’s corporate headquarters in the New
York metropolitan area and in connection therewith, Executive shall relocate his
primary residence to the New York tri-state area. Prior to the Executive’s
relocation to New York, Executive shall spend on average not less than 8 days
per month working in New Plan’s corporate headquarters in New York.

         5.     Compensation and Related Matters.

                           (a)      Salary. During the Employment Period, the
Company shall pay Executive an annual base salary of $425,000 (“Base Salary”).
Executive’s Base Salary shall be paid in approximately equal installments in
accordance with New Plan’s customary payroll practices. If Executive’s Base
Salary is increased, such increased Base Salary shall then constitute the Base
Salary for all purposes of this Agreement. The Base Salary shall be increased by
the difference in the cost of living between Houston, Texas and New York, New
York upon Executive’s relocation to the New York metropolitan area, such
increase to be mutually agreed upon after a good faith review of third party
estimates of the difference in cost of living, taking into consideration such
items as costs of comparable housing and taxes. Agreement on the new Base Salary
shall be reached prior to Executive’s relocation.

                           (b)      Bonus. The executive compensation and stock
option committee (the “Compensation Committee”) of the Board shall review
Executive’s performance at least annually during each year of the Employment
Period and cause the Company to award Executive a cash bonus which the
Compensation Committee shall reasonably determine as fairly compensating and
rewarding Executive for services rendered and/or as an incentive for continued
service, but in no event shall Executive’s bonus for the 2002 calendar year be
less than $213,000 (the “First Year Bonus”). The amount of Executive’s cash
bonus shall be determined in the discretion of the Compensation Committee and
shall be dependent upon, among other things, the achievement of certain
performance levels by New Plan, including, without limitation, growth in funds
from operations, and Executive’s performance and contribution to increasing the
funds from operations. The target bonus level (the “Target Bonus”) will be 50%
of Base Salary, with adjustment above or below said target level as determined
by the Compensation Committee. Notwithstanding anything contained herein to the
contrary, except with respect to the First Year Bonus, there shall be no
guarantee as to the amount of Executive’s yearly bonus and a decrease

2



--------------------------------------------------------------------------------



 



in Executive’s bonus to an amount less than the First Year Bonus shall not
constitute a breach or violation of this Agreement by the Company or constitute
a Good Reason Event.

                           (c)      Expenses. The Company shall promptly
reimburse Executive for all reasonable business expenses (including travel to
and from New York and prior to Executive’s permanent relocation to New York
hotels while working in New York) upon the presentation of reasonably itemized
statements of such expenses in accordance with New Plan’s policies and
procedures now in force or as such policies and procedures may be reasonably
modified with respect to all senior executive officers of New Plan.

                           (d)      Vacation. Executive shall be entitled to the
number of weeks of vacation per year provided New Plan’s senior executive
officers, but in no event less than four (4) weeks annually.

                           (e)      Welfare, Pension and Incentive Benefit
Plans. During the Employment Period, Executive (and his spouse and dependents to
the extent provided therein) shall be entitled to participate in and be covered
under all the welfare benefit plans or programs maintained by New Plan from time
to time on terms no less favorable than provided for any of its full time senior
executives (other than the Chief Executive Officer) including, without
limitation, all medical, hospitalization, dental, disability, life, accidental
death and dismemberment and travel accident insurance plans and programs. In
addition, during the Employment Period, Executive shall be eligible to
participate in and be covered under all pension, retirement, savings and other
employee benefit, perquisite, option, change in control and executive
compensation plans and any annual incentive or long-term performance plans and
programs maintained from time to time by New Plan on terms no less favorable
than provided for any of its full time senior executives (other than the Chief
Executive Officer). With respect to all plans, programs and benefits provided
under this subsection (e), except as required by applicable law, the Company
shall cause New Plan to waive any limitations as to waiting periods with respect
to participation and coverage requirements applicable to such plans, programs
and benefits. The Company shall take all necessary actions to effect Executive’s
participation in such plans on the basis set forth in this Section 5(e).

                           (f)     Automobile. During the Employment Period, the
Company shall provide Executive with an automobile allowance consistent with New
Plan’s policies but in an amount no less than $900.00 per month.

                           (g)     Relocation. Upon the Company and the
Executive’s mutual agreement to relocate the Executive’s principal place of
employment to New Plan’s corporate headquarters in the New York metropolitan
area (as provided in Section 4 hereof), the Company shall (i) pay all expenses
of relocation in accordance with any Company executive level relocation policy,
(ii) to the extent not otherwise covered thereby, pay reasonable moving,
house-hunting and temporary living expenses relating to the move of the
Executive’s primary residence from Houston, TX to the New York metropolitan
area; (iii) pay any realtor’s fee and commissions incurred upon the sale of the
Executive’s current primary residence and purchase of a new primary residence;
(iv) pay the mortgage loan closing costs, including points not exceeding one
(1) point, associated

3



--------------------------------------------------------------------------------



 



with the purchase of a new primary residence; ((i), (ii), (iii) and (iv)
collectively, the “Moving Expenses”) and (v) pay an additional amount (the
“Moving Gross-Up Payment”) such that the net amount retained by the Executive,
after deduction of Federal, state and local income and payroll taxes equals the
Moving Expenses.

                           (h)     Option. Executive shall be granted on the
Grant Date options (“Option”) to purchase two hundred and fifty thousand
(250,000) shares of common stock of New Plan (“Shares”). Such Option shall be
granted by the Compensation Committee pursuant to the 1993 Stock Option Plan of
New Plan Excel Realty Trust, Inc., as amended (“Stock Option Plan”). The Option
shall be an incentive stock option to the extent permissible under the
limitations applicable to incentive stock options under the Stock Option Plan
and under applicable law. The Option shall have an exercise price per Share
equal to the fair market value (as defined in the Stock Option Plan) of a Share
underlying an option granted on the Grant Date, i.e., the closing price on the
last trading day preceding the Grant Date (the “Grant Date Market Price”). In
addition, the option agreements evidencing the Option shall contain language
which causes acceleration of vesting of the Option upon the occurrence of a
Change in Control (as defined in Section 6(d) hereof). For purposes hereof, the
term “Grant Date” shall mean the date that other senior executive officers of
New Plan are granted options in April, 2002.



  (i) Of the Option, options to purchase one hundred eighty thousand (180,000)
Shares (“Time Vested Options”) shall become vested at the rate of thirty-six
thousand (36,000) Shares on each anniversary of the Grant Date. Notwithstanding
the foregoing, Time Vested Options shall become vested if the Executive’s
employment is terminated (x) during the Employment Period but after the first
anniversary of the Grant Date by the Company without “Cause” (as herein defined)
or by the Executive for “Good Reason” (as herein defined), or (y) after the
Employment Period, if Executive’s termination after the expiration of the
Employment Period would have accelerated the vesting of the Time Vested Options
if such employment had instead been terminated during the Employment Period, as
provided in (x) above; provided, that following the expiration of the Employment
Period, for purposes of determining whether an event would have constituted Good
Reason, the title, duties, compensation and benefits shall be deemed to be the
title, duties, compensation and benefits as in effect on the date immediately
prior to the expiration of the Employment Period. In addition, if the Executive
dies or the Executive’s employment is terminated because of Disability during
the Employment Period, or following the expiration of the Employment Period, the
Executive dies prior to any termination of employment or is terminated because
of Disability, 50% of the Time Vested Options which were not vested immediately
prior to his death or Disability shall become vested on the date of his death or
Disability. Subject to the provisions of the Stock Option Plan, the Time Vested
Options shall have a maximum term of ten years from the Grant Date but no
additional vesting of Time Vested Options shall occur after termination of
Executive’s employment (subject however to acceleration of said Time Vested
Options as otherwise specifically provided in this Agreement) and the Time
Vested Options shall terminate earlier (1) on the ninetieth (90th) day

4



--------------------------------------------------------------------------------



 





  after Executive is no longer employed by the Company on a full-time basis for
any reason other than death or Disability, or (2) on the first anniversary of
the Executive’s termination of employment by reason of death or Disability.



  (ii) Of the Option, options to purchase seventy thousand (70,000) Shares
(“Performance Vested Options”) shall vest on the eighth anniversary of the Grant
Date provided Executive is a full-time employee of the Company at such time or
may vest earlier on the basis of performance as herein described.



           (1)     Performance Vested Options for thirty-five thousand (35,000)
Shares shall vest on the fourth anniversary of the Grant Date if the annualized
return on investment on a Share from the Grant Date through the fourth
anniversary of the Grant Date (determined in good faith by the Compensation
Committee based upon dividends paid and appreciation in Share price during such
period) (“Cumulative Four Year ROI”) is at least 16%. If Cumulative Four Year
ROI is not greater than 14%, no Performance Vested Options shall vest on the
fourth anniversary of the Grant Date. To the extent Cumulative Four Year ROI is
greater than 14% but not at least 16%, Performance Vested Options for one
hundred seventy five (175) Shares shall become vested on the fourth anniversary
of the Grant Date for each .01% by which Cumulative Four Year ROI exceeds 14%.



           (2)     All Performance Vested Options which have not previously
vested shall vest on the fifth anniversary of the Grant Date if the annualized
return on investment of a Share from the Grant Date through the fifth
anniversary of the Grant Date (determined in good faith by the Compensation
Committee based upon dividends paid and appreciation in Share price during such
period) (“Cumulative Five Year ROI”) is at least 16%. If Cumulative Five Year
ROI is not greater than 14%, no additional Performance Vested Options shall vest
on the fifth anniversary of the Grant Date. To the extent Cumulative Five Year
ROI is greater than 14% but not at least 16%, for each .01% by which Cumulative
Five Year ROI exceeds 14%, additional Performance Vested Options shall become
vested for a number of Shares equal to the quotient of (A) the difference
between seventy thousand (70,000) and the number of Performance Vested Options
which became vested on the fourth anniversary of the Grant Date and (B) two
hundred (200).              (3)     Notwithstanding the foregoing, Performance
Vested Options shall become vested if the Executive’s employment with the
Company is terminated by the Company (x) during the Employment Period but after
the first anniversary of the Grant Date by the Company without Cause or by the
Executive for Good Reason or (y) after the Employment Period, if Executive’s
termination after the expiration of the

5



--------------------------------------------------------------------------------



 





  Employment Period would have accelerated the vesting of the Performance Vested
Options if such employment had instead been terminated during the Employment
Period, as provided in (x) above; provided, that following the expiration of the
Employment Period, for purposes of determining whether an event would have
constituted Good Reason, the title, duties, compensation and benefits shall be
deemed to be the title, duties, compensation and benefits as in effect on the
date immediately prior to the expiration of the Employment Period. If (i) the
Executive dies or the Executive’s employment is terminated because of Disability
during the Employment Period, or (ii) following the expiration of the Employment
Period, the Executive dies prior to any termination of employment or is
terminated because of Disability, in either case, prior to the fourth
anniversary of the Grant Date, Performance Vested Options for thirty five
thousand (35,000) Shares shall vest if the cumulative return on investment from
the Grant Date through the date of death or termination of Executive’s
employment because of Disability is at least 16% or Performance Vested Options
for one hundred seventy five (175) Shares for each .01% by which the cumulative
return on investment from the Grant Date through the date of death or Disability
exceeds 14% (up to 16%) shall vest (such determinations to be made in a manner
consistent with the Cumulative Four Year ROI calculations). Subject to the
provisions of the Stock Option Plan, the Performance Vested Options shall have a
maximum term of ten years but no additional vesting of Performance Vested
Options shall occur after termination of Executive’s employment (subject however
to acceleration of said Time Vested Options as otherwise specifically provided
in this Agreement) and the Performance Vested Options shall terminate earlier
(A) on the ninetieth (90th) day after Executive is no longer employed by the
Company as a full-time employee for any reason other than death or Disability,
or (B) on the first anniversary of the Executive’s termination of employment by
reason of death or Disability.

                           (i)      No Hedging. During the Employment Period,
Executive will not in any way attempt to limit the financial risk with respect
to the Options which are not vested by means of any hedging (including without
limitation, selling short) or other techniques.

         6.     Termination. Executive’s employment hereunder may be terminated
during the Employment Period under the following circumstances:

                           (a)      Death. Executive’s employment hereunder
shall terminate upon his death.

                           (b)      Disability. If, as a result of Executive’s
incapacity due to physical or mental illness, Executive shall have been
substantially unable to perform his duties hereunder for an entire period of one
hundred twenty (120) days, and within thirty (30) days after written Notice of
Termination (as defined in Section 7(a)) is given after such one hundred twenty
(120)

6



--------------------------------------------------------------------------------



 



day period, Executive shall not have returned to the substantial performance of
his duties on a full-time basis, the Company shall have the right to terminate
Executive’s employment hereunder for “Disability”, and such termination in and
of itself shall not be, nor shall it be deemed to be, a breach of this
Agreement. For purposes of this Agreement, the Disability of Executive shall be
determined by an independent physician mutually selected by the Company and
Executive.

                           (c)      Cause. The Company shall have the right to
terminate Executive’s employment for Cause, and such termination in and of
itself shall not be, nor shall it be deemed to be, a breach of this Agreement.
For purposes of this Agreement, the Company shall have “Cause” to terminate
Executive’s employment upon Executive’s:



           (i)     conviction of, or plea of guilty or nolo contendere to, a
felony; or              (ii)     willful and continued failure to use reasonable
best efforts to substantially perform his duties hereunder (other than such
failure resulting from Executive’s incapacity due to physical or mental illness
or subsequent to the issuance of a Notice of Termination by Executive for Good
Reason (as defined in Section 6(d)) after demand for substantial performance is
delivered by the Company in writing that specifically identifies the manner in
which the Company believes Executive has not used reasonable best efforts to
substantially perform his duties; or              (iii)     willful misconduct
(including, but not limited to, a willful breach of the provisions of
Section 10) that is materially economically injurious to the Company or to any
Affiliate.

         For purposes of this Section 6(c), no act, or failure to act, by
Executive shall be considered “willful” unless committed in bad faith and
without a reasonable belief that the act or omission was in the best interests
of New Plan or any of its Affiliates; provided, however, that the willful
requirement outlined in paragraphs (ii) or (iii) above shall be deemed to have
occurred if the Executive’s action or non-action continues for more than ten
(10) days after Executive has received written notice of the inappropriate
action or non-action. Failure to achieve performance goals, in and of itself,
shall in no event be grounds for a termination for Cause hereunder. Cause shall
not exist under paragraph (ii) or (iii) above unless and until the Company has
delivered to Executive a copy of a resolution duly adopted by a majority of the
Board at a meeting of the Board called and held for such purpose (after
reasonable (but in no event less than thirty (30) days) notice to Executive and
an opportunity for Executive, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, Executive was
guilty of the conduct set forth in paragraph (ii) or (iii) and specifying the
particulars thereof in detail. This Section 6(c) shall not prevent Executive
from challenging in any court of competent jurisdiction the Board’s
determination that Cause exists or that Executive has failed to cure any act (or
failure to act) that purportedly formed the basis for the Board’s determination.

7



--------------------------------------------------------------------------------



 



                           (d)      Good Reason. Executive may terminate his
employment for “Good Reason” upon the occurrence, without the written consent of
Executive, of one of the following events (a “Good Reason Event”); provided,
however, that the Company shall have the right to challenge in any court of
competent jurisdiction the Executive’s determination that he has the right to
terminate his employment for “Good Reason”:



           (i)     the assignment to Executive of duties materially and
adversely inconsistent with Executive’s status as President and Chief Operating
Officer of New Plan or a material and adverse alteration in the nature of
Executive’s duties and/or responsibilities, reporting obligations, titles or
authority as President and Chief Operating Officer of New Plan;    
         (ii)     a reduction in Executive’s Base Salary or a failure to pay any
such amounts when due as herein provided;              (iii)     the relocation
of Executive’s own office location to a location other than New Plan’s regional
office in Houston, Texas, or, after Executive has moved to the New York
metropolitan area consistent with the terms outlined in Section 4 of this
Agreement, the relocation of Executive’s own office location to a location other
than New Plan’s corporate headquarters in the New York metropolitan area;    
         (iv)     any purported termination of Executive’s employment for Cause
which is not effected substantially in accordance with the procedures of
Section 6(c) (and for purposes of this Agreement, no such purported termination
shall be effective);              (v)     the failure to grant the Option as
provided in Section 5(h) of this Agreement or the failure to pay or provide in
any material respect any employee benefits due to be provided to Executive as
provided under this Agreement;              (vi)     the Company’s failure to
provide in all material respects the indemnification set forth in Section 11 of
this Agreement, or failure of any successor to assume and agree to perform this
Agreement as required by Section 13 of this Agreement; or    
         (vii)     a Change in Control (as defined below) of New Plan.

                           In order for the Executive to terminate his
employment hereunder for Good Reason, the Executive shall be required to give
the Company written notice (the “Cure Notice”) of the alleged Good Reason Event
within thirty (30) days following the date on which the Executive obtains actual
knowledge of the occurrence of such Good Reason Event, which Cure Notice shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
constitute such Good Reason Event. In the event that the Company fails to cure
such alleged Good Reason Event within thirty

8



--------------------------------------------------------------------------------



 



(30)  days (the “Cure Period”) following the date on which the Executive
delivered the Cure Notice to the Company, then Executive shall have a period of
thirty (30) days from the expiration of the Cure Period to deliver a Notice of
Termination pursuant to Section 7(a) hereof. Notwithstanding anything to the
contrary contained in this Agreement, in the event that the Executive fails to
deliver the Cure Notice or the Notice of Termination within the required time
periods set forth above (time being of the essence with respect thereto), then
Executive shall thereafter waive any rights to terminate this Agreement with
respect to the facts and circumstances giving rise to such Good Reason Event.

         Executive’s right to terminate his employment hereunder for Good Reason
shall not be affected by his incapacity due to physical or mental illness.
Executive’s continued employment during the Cure Period shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

         If Executive terminates employment hereunder for Good Reason and is
reemployed by New Plan or any Affiliate or any successor to New Plan or any
Affiliate within six months of such termination of employment, Executive’s
termination of employment shall retroactively not be considered a termination
for Good Reason and Executive shall have no entitlement to any payments or
benefits pursuant to Section 8(a) (including without limitation, Section
8(a)(v)). To the extent Executive has already received payments or benefits
pursuant to Section 8(a) (including without limitation, Section 8(a)(v)),
Executive shall repay to the Company such payments or benefits or make other
equitable restitution to the Company, as the Board shall determine.

         For purposes of this Agreement, a “Change in Control” of New Plan means
the occurrence of one of the following events:



                (1)     individuals who, on the Effective Date, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the Effective Date whose election or nomination for election was approved by
a vote of a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of New Plan in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of New Plan as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be an Incumbent Director;



                (2)     any “person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the
Effective Date, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of New Plan representing
30%

9



--------------------------------------------------------------------------------



 





  or more of the combined voting power of New Plan’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph
(2) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner: (A) New Plan or any majority-owned entity (provided,
that this exclusion applies solely to the ownership levels of New Plan or the
majority-owned entity), (B) any tax-qualified, broad-based employee benefit plan
sponsored or maintained by New Plan or any majority-owned entity, (C) any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) any person pursuant to a Non-Qualifying Transaction (as defined
in paragraph (3)), or (E) Executive or any group of persons including Executive
(or any entity controlled by Executive or any group of persons including
Executive);



                (3)     the consummation of a merger, consolidation, share
exchange or similar form of transaction involving New Plan or any Affiliate, or
the sale of all or substantially all of New Plan’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (i) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring New Plan’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by New Plan’s shareholders immediately prior to any such Business
Transaction, and (ii) no person (other than the persons set forth in clauses
(A), (B), or (C) of paragraph (2) above or any tax-qualified, broad-based
employee benefit plan of the Surviving Corporation or its Affiliates)
beneficially owns, directly or indirectly, 30% or more of the total voting power
of the Surviving Corporation (a “Non-Qualifying Transaction”); provided,
however, that in the event a definitive agreement is entered into providing for
the occurrence of an event which, if consummated, would result in a Change in
Control of New Plan (a “Merger Event”), then all options and equity interests
granted or acquired by the Executive pursuant to this Agreement which have not
then become fully vested, shall become fully vested but only on a provisional
basis, for the sole purpose of enabling the Executive to exercise any such
options and tender any such equity interests as necessary to permit the
Executive to participate in the Merger Event on the same basis as all other
stockholders. If the Merger Event is consummated, such accelerated vesting shall
no longer be provisional. If the Merger Event is not consummated, the Executive
shall continue to have the same vested status in his options and equity
interests as he had without regard to the provisional vesting terms included
herein; or



                (4)     Board and to the extent necessary, shareholder approval
of a liquidation or dissolution of New Plan, unless the voting common equity
interests of an ongoing entity (other than a liquidating trust) are beneficially
owned, directly or indirectly, by New Plan’s shareholders in substantially the
same proportions as such shareholders owned New Plan’s outstanding voting common
equity interests immediately prior to such liquidation and such ongoing

10



--------------------------------------------------------------------------------



 





  entity assumes all existing obligations of the Company and New Plan, as
applicable, to Executive under this Agreement and the Stock Option Agreements
pursuant to which the Stock Options were granted.

                           (e)      Without Good Reason. Executive shall have
the right to terminate his employment hereunder without Good Reason by providing
the Company with a Notice of Termination, and such termination shall not in and
of itself be, nor shall it be deemed to be, a breach of this Agreement.

         7.     Termination Procedure.

                           (a)      Notice of Termination. Any termination of
Executive’s employment by the Company or by Executive during the Employment
Period (other than termination pursuant to Section 6(a)) shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 13 and subject to the other provisions of this Agreement. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

                           (b)      Date of Termination. “Date of Termination”
shall mean (i) if Executive’s employment is terminated by his death, the date of
his death, (ii) if Executive’s employment is terminated pursuant to
Section 6(b), thirty (30) days after Notice of Termination (provided that
Executive shall not have returned to the substantial performance of his duties
on a full-time basis during such thirty (30) day period), and (iii) if
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within thirty (30) days after
the giving of such notice) set forth in such Notice of Termination.

         8.     Compensation Upon Termination or During Disability. In the event
Executive is disabled or his employment terminates during the Employment Period,
Executive shall be entitled to the payments and benefits set forth below;
provided, however, as a specific condition to being entitled to any payments or
benefits under this Section 8 Executive must have resigned from any position as
a director, trustee and officer of New Plan and all of its Affiliates and as a
member of any committee of the board of directors and the board of trustees of
New Plan and its Affiliates of which he is a member and must have joined the
Company and New Plan in having executed a mutual release of New Plan and its
Affiliates, in the form attached hereto as Exhibit A. Executive acknowledges and
agrees that the payments set forth in this Section 8 constitute liquidated
damages for termination of his employment during the Employment Period.

                           (a)      Termination By Company Without Cause or By
Executive for Good Reason. If Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason:



           (i)     the Company shall pay to Executive his Base Salary, any
unpaid bonus pursuant to Section 5(b) of this Agreement in respect to any
completed

11



--------------------------------------------------------------------------------



 





  fiscal year which has ended prior to the Date of Termination but has not yet
been paid as of the Date of Termination, and accrued vacation pay through the
Date of Termination, as soon as practicable following the Date of Termination
(except with respect to bonus amounts which shall be paid at the same time as
bonuses are paid to other senior executives); and



           (ii)     the Company shall pay to Executive a lump-sum payment equal
to two times Executive’s average annualized total cash compensation paid or
payable (limited to Base Salary and bonus only) for the two (2) preceding fiscal
years of the Company ending on or prior to termination as soon as practicable
following the Date of Termination; provided, however, that in any case where the
Executive was not employed throughout the two fiscal years of the Company ended
prior to his Date of Termination, for purposes of determining total cash
compensation paid or payable, (A) the total cash compensation for such first
fiscal year shall be deemed to equal the sum of (x) initial Base Salary and
(y) First Year Bonus, or such higher bonus as was actually paid, and (B) the
total cash compensation for such second fiscal year shall be deemed to equal the
sum of (x) Base Salary in effect on the Date of Termination, and (y) the actual
bonus paid or payable for such fiscal year if the Executive’s Date of
Termination is after the date on which his bonus for such fiscal year is paid or
accrued; provided, further, that if the Executive has previously given notice of
non-renewal with respect to the Employment Period pursuant to Section 2, the
payment referred to in this subsection (ii) shall not be made, and in lieu of
such payment, the Company shall continue to pay the Executive his Base Salary
(as in effect prior to such notice) and all other compensation and benefits as
provided under this Agreement until the expiration of the Employment Period;



           (iii)     the Company shall reimburse Executive pursuant to
Sections 5(c) and 5(g) for reasonable expenses incurred, but not paid prior to
such termination of employment;



           (iv)     Executive shall be entitled to all other rights,
compensation and/or benefits as may be due to Executive in accordance with the
terms and provisions of any agreements, plans or programs of New Plan,
including, without limitation, under New Plan’s option plans; and



           (v)     to the extent that termination occurs after the first
anniversary of the Grant Date, the stock options described in Section 5(h) shall
fully vest as of the Date of Termination.

         For purposes of this Agreement, the payments and benefits described in
subsections (i), (iii) and (iv) above shall be hereinafter referred to as
“Accrued Obligations”.

         The foregoing notwithstanding, the total of the severance payments
payable under this Section 8(a) shall be reduced to the extent the payment of
such amounts would cause Executive’s

12



--------------------------------------------------------------------------------



 



total termination benefits (as determined by Executive’s tax advisor) to
constitute an “excess” parachute payment under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and by reason of such excess
parachute payment Executive would be subject to an excise tax under
Section 4999(a) of the Code, but only if Executive determines that the after-tax
value of the termination benefits calculated with the foregoing restriction
exceed those calculated without the foregoing restriction.

                           (b)      Termination by Company For Cause or By
Executive Without Good Reason. If Executive’s employment is terminated by the
Company for Cause or by Executive (other than for Good Reason), the Company
shall provide Executive the Accrued Obligations; provided that if such
termination resulted from a misappropriation of Company funds, the Executive
shall not be entitled to reimbursement of expenses.

                           (c)      Disability. During any period that Executive
fails to perform his duties hereunder as a result of incapacity due to physical
or mental illness (“Disability Period”), Executive shall continue to receive his
full Base Salary set forth in Section 5(a) until his employment is terminated
pursuant to Section 6(b). In the event Executive’s employment is terminated for
Disability pursuant to Section 6(b):



           (i)     the Company shall provide Executive the Accrued Obligations;



           (ii)     the Company shall continue to pay Base Salary (as provided
for in Section 5(a)) for six (6) months following the Date of Termination; and



           (iii)     the Option shall vest in accordance with the provisions of
Section 5(h) hereof.

                           (d)      Death. If Executive’s employment is
terminated by his death:



           (i)     the Company shall provide Executive’s beneficiary, legal
representatives, or estate, as the case may be, the Accrued Obligations;



           (ii)     the Company shall pay in a lump sum to Executive’s
beneficiary, legal representatives or estate, as the case may be, Executive’s
Base Salary through the Date of Termination and one (1) times Executive’s annual
rate of Base Salary; and



           (iii)     the Option shall vest in accordance with the provisions of
Section 5(h) hereof.

                           (e)      Failure to Extend. A failure to renew the
term of this Agreement by either party shall not be deemed to constitute a
termination of Executive’s employment for purposes of this Agreement.

13



--------------------------------------------------------------------------------



 



                           (f)      Bonus. In the event the Executive’s
termination of employment occurs for any reason after the end of any fiscal year
of the Company for which annual bonus performance criteria have been
established, the Executive shall be entitled to payment of any bonus which is
earned by reason of such performance criteria having been met for such fiscal
year according to the performance criteria established, without regard to
whether the Executive’s termination of employment precedes the bonus payment
date.

         9.     Mitigation. Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
shall be no offset against amounts due Executive under this Agreement on account
of subsequent employment. Additionally, amounts owed to Executive under this
Agreement shall not be offset by any claims the Company may have against
Executive, and the Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any other circumstances, including, without limitation, any
counterclaim, recoupment, defense or other right which the Company may have
against Executive or others.

         10.     Confidential Information, Ownership of Documents;
Non-Competition.

                           (a)      Confidential Information. Executive shall
hold in a fiduciary capacity for the benefit of the Company all trade secrets
and confidential information, knowledge or data relating to New Plan and its
businesses and investments, which shall have been obtained by Executive during
Executive’s employment by the Company and which is not generally available
public knowledge (other than by acts by Executive in violation of this
Agreement). Except as may be required or appropriate in connection with his
carrying out his duties under this Agreement, Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
any legal process, or as is necessary in connection with any adversarial
proceeding against the Company (in which case Executive shall use his reasonable
best efforts in cooperating with the Company in obtaining a protective order
against disclosure by a court of competent jurisdiction), communicate or divulge
any such trade secrets, information, knowledge or data to anyone other than the
Company and those designated by the Company or on behalf of the Company in the
furtherance of its business or to perform duties hereunder.

                           (b)      Removal of Documents; Rights to Products.
All records, files, drawings, documents, models, equipment, and the like
relating to New Plan ‘s business, which Executive has control over shall not be
removed from New Plan’s premises without its written consent, unless such
removal is in the furtherance of New Plan ‘s business or is in connection with
Executive’s carrying out his duties under this Agreement and, if so removed,
shall be returned to the Company promptly after termination of Executive’s
employment hereunder, or otherwise promptly after removal if such removal occurs
following termination of employment. Executive shall assign to the Company all
rights to trade secrets and other products relating to New Plan ‘s business
developed by him alone or in conjunction with others at any time while employed
by the Company.

14



--------------------------------------------------------------------------------



 



                           (c)      Protection of Business. During the
Employment Period and (x) if the Executive is terminated by the Company without
Cause prior to Executive’s delivery of a notice of non-renewal or (y) the
Executive terminates employment with Good Reason (in each case, provided
Executive fully receives the payments and benefits provided in Section 8(a)
hereof unless the reason for Executive’s failure to receive the payments and
benefits provided for in Section 8(a) is a result of Executive’s failure to have
resigned from any position as a director, trustee and officer of New Plan and
all of its Affiliates and as a member of any committee of the board of directors
and the board of trustees of New Plan and its Affiliates of which he is a member
and to have executed a mutual release of New Plan and its Affiliates, in the
form attached hereto as Exhibit A, all as provided for in the proviso contained
at the end of the first sentence of Section 8 hereof), for a period of one
(1) year following the termination of the Employment Period, the Executive will
not (i) serve as an officer, employee, director or consultant of a REIT or other
real estate business or company with a significant portion of its business
involved with community or neighborhood shopping centers; (ii) pursue or attempt
to develop any project known to Executive and which New Plan or its Affiliates
are pursuing, developing or attempting to develop as of the Date of Termination,
unless such project has been inactive for over nine (9) months (a “Project”),
directly or indirectly, alone, in association with or as a shareholder,
principal, agent, partner, officer, director, employee or consultant of any
other organization; (iii) divert to any entity any Project; or (iv) solicit any
officer, employee (other than secretarial staff) or consultant of New Plan or
its Affiliates to leave the employ of New Plan or its Affiliates.
Notwithstanding the preceding sentence, Executive shall not be prohibited from
owning less than three (3%) percent of any publicly traded corporation, whether
or not such corporation is in competition with New Plan. If, at any time, the
provisions of this Section 10(c) shall be determined to be invalid or
unenforceable, by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 10(c) shall be considered divisible and shall
become and be immediately amended to only such area, duration and scope of
activity as shall be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and Executive agrees that this
Section 10(c) as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

                           (d)      Injunctive Relief. In the event of a breach
or threatened breach of this Section 10, Executive agrees that New Plan shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, Executive acknowledging that damages would
be inadequate and insufficient.

                           (e)      Continuing Operation. Except as specifically
provided in this Section 10, the termination of Executive’s employment or of
this Agreement shall have no effect on the continuing operation of this
Section 10.

         11.     Indemnification.

                           (a)      General. The Company agrees that if
Executive is made a party or threatened to be made a party to any action, suit
or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that Executive is or was a trustee,
director or officer of New Plan or any Affiliate or is or was serving at the
request of

15



--------------------------------------------------------------------------------



 



New Plan or any Affiliate as a trustee, director, officer, member, employee or
agent of another corporation or a partnership, joint venture, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent,
Executive shall be indemnified and held harmless by the Company to the same
extent as other officers and directors, as in effect from time to time, against
all Expenses incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent of, or is no longer employed by, the
Company and shall inure to the benefit of his heirs, executors and
administrators. In addition, New Plan will take all actions to afford the same
indemnification protections to the Executive as those afforded to officers who
are employed by New Plan.

                           (b)      Expenses. As used in this Agreement, the
term “Expenses” shall include, without limitation, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements, and costs, attorneys’
fees, accountants’ fees, and disbursements and costs of attachment or similar
bonds, investigations, and any expenses of establishing a right to
indemnification under this Agreement.

                           (c)      Enforcement. If a claim or request under
this Agreement is not paid by the Company or on its behalf, within thirty
(30) days after a written claim or request has been received by New Plan,
Executive may at any time thereafter bring suit against the Company to recover
the unpaid amount of the claim or request and, if Executive prevails in respect
to the material issues, Executive shall be entitled to be paid also the Expenses
of prosecuting such suit. All obligations for indemnification hereunder shall be
subject to, and paid in accordance with, applicable Maryland law.

                           (d)      Partial Indemnification. If Executive is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of any Expenses, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Executive for the portion of
such Expenses to which Executive is entitled.

                           (e)      Advances of Expenses. Expenses incurred by
Executive in connection with any Proceeding shall be paid by the Company in
advance upon request of Executive that the Company pay such Expenses; but only
in the event that Executive shall have delivered in writing to the Company
(i) an undertaking to reimburse the Company for Expenses with respect to which
Executive is not entitled to indemnification and (ii) an affirmation of his good
faith belief that the standard of conduct necessary for indemnification by the
Company has been met.

                           (f)      Notice of Claim. Executive shall give to the
Company notice of any claim made against him for which indemnification will or
could be sought under this Agreement. In addition, Executive shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Executive’s power and at such times and places as are convenient
for Executive.

16



--------------------------------------------------------------------------------



 



                           (g)      Defense of Claim. With respect to any
Proceeding as to which Executive notifies the Company of the commencement
thereof:



           (i)     The Company will be entitled to participate therein at its
own expense; and



           (ii)     Except as otherwise provided below, to the extent that it
may wish, the Company will be entitled to assume the defense thereof, with
counsel reasonably satisfactory to Executive, which in the Company’s sole
discretion may be regular counsel to the Company and may be counsel to other
officers and directors of the Company or any subsidiary. Executive also shall
have the right to employ his own counsel in such action, suit or proceeding if
he reasonably concludes that failure to do so would involve a conflict of
interest between the Company and Executive, and under such circumstances the
fees and expenses of such counsel shall be at the expense of the Company.



           (iii)     The Company shall not be liable to indemnify Executive
under this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Company shall not settle any action or
claim in any manner which would impose any penalty or limitation on Executive or
which would otherwise adversely affect Executive’s personal or professional
reputation without in either case obtaining Executive’s written consent. Neither
the Company nor Executive will unreasonably withhold or delay their consent to
any proposed settlement.

                           (h)      Non-exclusivity. The right to
indemnification and the payment of expenses incurred in defending a Proceeding
in advance of its final disposition conferred in this Section 11 shall not be
exclusive of any other right which Executive may have or hereafter may acquire
under any statute, provision of the declaration of trust or certificate of
incorporation or by-laws of New Plan, the Company or any subsidiary, agreement,
vote of shareholders or disinterested directors or trustees or otherwise.

         12.     Legal Fees and Expenses. If any contest or dispute shall arise
between the Company, New Plan, or both, and Executive regarding any provision of
this Agreement, the Company shall reimburse Executive for all legal fees and
expenses reasonably incurred by Executive in connection with such contest or
dispute, but only if Executive prevails in respect of the material issues in
dispute of Executive’s claims brought and pursued in connection with such
contest or dispute. Such reimbursement shall be made as soon as practicable
following the final resolution of such contest or dispute to the extent the
Company receives reasonable written evidence of such fees and expenses. The
Company agrees to pay the cost and expenses of Executive’s attorney in
connection with the negotiation of this Agreement.

17



--------------------------------------------------------------------------------



 



         13.     Successors; Binding Agreement.

                           (a)      Successors. No rights or obligations of the
Company or New Plan under this Agreement may be assigned or transferred except
that New Plan will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company or New Plan to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company and New Plan would be required to perform it if no such succession had
taken place, and provided further that the Company may at any time assign this
Agreement to New Plan or any Affiliate (provided that in the case of an
Affiliate, New Plan reaffirms its guaranty obligations hereunder).
Notwithstanding the foregoing, except in connection with a sale, merger,
consolidation or other transaction resulting in the disposition of all or
substantially all of the business and/or assets of New Plan, New Plan may not
assign its guaranty obligations hereunder without the Executive’s prior written
consent. As used in this Agreement, “Company” and “New Plan” shall mean the
Company, and New Plan, respectively, as herein before defined and any successor
to its business and/or assets (by merger, purchase or otherwise) which executes
and delivers the agreement provided for in this Section 13 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

                           (b)      Executive’s Successors. No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to payments or benefits hereunder, which may be
transferred only by will or the laws of descent and distribution. Upon
Executive’s death, this Agreement and all rights of Executive hereunder shall
inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement. Executive
shall be entitled to select and change a beneficiary or beneficiaries to receive
any benefit or compensation payable hereunder following Executive’s death by
giving the Company written notice thereof. In the event of Executive’s death or
a judicial determination of his incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary(ies),
estate or other legal representative(s). If Executive should die following his
Date of Termination while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts unless otherwise provided herein
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive, or otherwise to his legal
representatives or estate.

         14.     Notice. All notices or other communications which are required
or permitted hereunder shall be in writing and sufficient if delivered
personally, or sent by nationally recognized, overnight courier or by telecopy
with copy sent by personal delivery or nationally recognized overnight courier,
or by registered or certified mail, return receipt requested and postage
prepaid, addressed as follows:

If to Executive:



           Mr. Scott MacDonald
         11710 Broken Bough Circle

18



--------------------------------------------------------------------------------



 





            Houston, Texas, 77024

with copy to:



           Mr. Eugene Pinover
         Willkie Farr & Gallagher
         787 Seventh Avenue
         New York, NY 10019

If to the Company:



         CA New Plan Management, Inc.
       c/o New Plan Excel Realty Trust, Inc.
       1120 Ave of the Americas
       New York, NY 10036
       Attn: General Counsel
       Fax: 212-302-4776

or to such other address as any party may have furnished to the others in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch, (c) in the case of
telecopy, on the date of transmission if copy is delivered not later than the
next business day via either personal delivery or nationally-recognized
overnight courier, and (d) in the case of mailing, on the third business day
following such mailing.

         15.     Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of the Company and
New Plan, and such waiver is set forth in writing and signed by the party to be
charged. Subject to the provisions of Section 6(d) of this Agreement, no waiver
by either party hereto at any time of any breach by the other party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
The respective rights and obligations of the parties hereunder of this Agreement
shall survive Executive’s termination of employment and the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York without
regard to its conflicts of law principles.

         16.     Validity. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

19



--------------------------------------------------------------------------------



 



         17.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

         18.     Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, director, employee or representative of any party hereto in respect of
such subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled.

         19.     Withholding. All payments hereunder shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.

         20.     Noncontravention. Each of New Plan and the Company represent
that the each is not prevented from entering into, or performing this Agreement
by the terms of any law, order, rule or regulation, its by-laws or certificate
of incorporation, or any agreement to which it is a party, other than which
would not have a material adverse effect on the Company’s and/ or New Plan’s
ability to enter into or perform this Agreement. Executive represents to the
Company and New Plan that he is not a party to any contract that would preclude
him from accepting employment as President and Chief Operating Officer of New
Plan and he has no reason to believe that accepting employment as President and
Chief Operating Officer of New Plan would result in a disclosure of any
confidential information of any prior employer.

         21.     Section Headings. The section headings in this Agreement are
for convenience of reference only, and they form no part of this Agreement and
shall not affect its interpretation.

20



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first above written.



  CA NEW PLAN MANAGEMENT, INC.,
a Delaware corporation



  By: /s/ Steven F. Siegel                         
      Name: Steven F. Siegel
      Title: Senior Vice President



  /s/ Scott MacDonald                            
SCOTT MACDONALD

New Plan Excel Realty Trust, Inc. hereby guarantees the obligations of the
Company under this Agreement and agrees to be bound by the obligations imposed
on it by this Agreement.



  NEW PLAN EXCEL REALTY TRUST, INC.,
a Maryland corporation



  By: /s/ Steven F. Siegel                           
      Name: Steven F. Siegel
      Title: Senior Vice President

21